Citation Nr: 1624887	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from June 1985 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2011. A transcript of the hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

An acquired psychiatric disability manifested more than one year after separation and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by service and psychosis may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Prior Remands

In a January 2013 decision, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disability, to include depressive disorder NOS, major depression, bipolar disorder, schizoaffective disorder and paranoid schizophrenia (to include as secondary to personal trauma). See January 2013 BVA decision. In addition, in January 2013, the Board remanded the Veteran's claim for an acquired psychiatric disability to obtain outstanding VA treatment records from 2007 forward, treatment records from six months post-service, and a VA examination. The Veteran's outstanding VA treatment records from 2007 forward were associated with the claims file. A formal finding of unavailability as to VA treatment records dating from May 1989 to November 1989 has been made part of the claims file, and notice was provided to the Veteran. See May 16, 2013 VA memorandum. In light of the unavailability of these records, the Board finds that additional attempts to obtain the records would be futile.

Then, in December 2014, the Board again remanded the claim and directed the AOJ to obtain outstanding Social Security Administration (SSA) records, which have since been associated with the claims file and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In light of the above development, the Board finds that there has been substantial compliance with the Board remands.

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a notice letter in November 2009, prior to the unfavorable adjudication to reopen a claim in May 2010. This letter advised the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs) have been associated with the claims file. The Veteran's VA treatment records, SSA records and identified private treatment records have also been associated with the claims file. The Board notes the Veteran previously reported she received treatment through VA six months after discharge in November 1989 for a nervous condition and bipolar and was hospitalized for several months thereafter. The Veteran completed an authorization and release of records in April 2013, identifying treatment through VA from June through November 1989. However, a request for such records noted the records do not exist or are unavailable. See May 16, 2013 Formal Finding of Unavailability. As such, the Board finds that further attempts to obtain these records would be futile.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with VA examinations in February 2013 and May 2013. The examinations and opinions were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for an acquired psychiatric disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, the Board finds VA has provided adequate medical examinations and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

During the October 2011 Board hearing, the VLJ clarified the issues and determined that there were no outstanding records and explained the concept of entitlement to service connection. The Veteran demonstrated through her testimony that she had actual knowledge concerning what is required to substantiate her claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

III. Analysis

The Veteran has appealed the denial of service connection for a psychiatric disability. The Veteran reports her symptoms of a psychiatric disability manifested in-service and she subsequently sought treatment within six months of service. Specifically, the Veteran indicates that her current schizoaffective disorder, bipolar type is the result of an in-service assault. For the reasons provided below, the Board finds that service connection for an acquired psychiatric disability is not warranted.

Generally, to establish a right to compensation for a present disability a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

The Veteran has a diagnosis of schizoaffective disorder, bipolar type. See May 2013 VA examination. The Veteran reports her symptoms of a psychiatric disability manifested in-service and she subsequently sought treatment within six months of service. Here, the Veteran has reported that there was an in-service assault and that she had in-service manifestations which she did not report.  The post service evidence establishes that she received a diagnosis of schizoaffective disorder in January 1991.  She is competent to report that she has received a diagnosis and competent to report when the manifestations started.

However, a psychiatric disorder was not "noted" during service or within one year of separation.  Rather, the service records were silent as to any psychiatric manifestations.  In addition, she declined a separation examination.  Post service, the Veteran was evaluated for her complaints in January 1991 and she received a diagnosis of schizoaffective disorder, reporting symptoms for three months. See March 1991 treatment record. However, when she initially sought treatment, the Veteran reported a recent post-service onset, rather than an in-service onset.  We conclude that her initial reports for treatment purposes are far more probative than reports entered in support of a claim for compensation.  It is assumed that those seeking care would provide the most accurate information so as to receive the appropriate amount of care.  As a result of these inconsistent statements, the Veteran is not credible.  While psychoses is a listed chronic disease, the preponderance of the evidence is against finding that the Veteran had an acquired psychiatric disability in-service or within one year of the Veteran's separation from service. 38 C.F.R. § 3.307 (a)(3).  

Turning to the medical evidence, the Veteran was afforded a VA examination in February 2013. See February 2013 VA examination. The VA examiner diagnosed the Veteran with schizoaffective disorder, bipolar type. The VA examiner found that it was less likely than not that the Veteran's acquired psychiatric disability was incurred in or was caused by service. The examiner noted an absence of psychiatric complaints, mood disturbance or psychoses until January 1991, when the Veteran was hospitalized inpatient with situational depression, mood disturbance, paranoid and suicidal ideation, which was reported to have been ongoing for three months. Id. The examiner's opinion was based on a through medical examination, well-reasoned rationale and review of the claims file Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value. 

The Veteran was afforded a second VA examination in May 2013. See May 2013 VA examination. The VA examiner found that it was less likely than not that the Veteran's schizoaffective disorder, bipolar type was incurred in or caused by active service.  The examiner noted the Veteran's onset of psychiatric symptoms associated with schizoaffective disorder, bipolar type was not until 1992, nearly two years after discharge from service. Further, the examiner noted the Veteran was at risk of developing an endogenous psychiatric disorder, due to a significant family history of bipolar disorder and schizophrenia. Such would indicate a genetic loading and higher risk for the onset of psychiatric symptoms. The examiner noted that while the Veteran has reported her symptoms began in-service such is unlikely given the serious pervasive nature of the Veteran's disorder. Once the Veteran's symptoms manifested the course of her illness would very likely be pronounced and as a result documented due to the significant impact on daily functioning psychotic disorders tend to have. Id. The examiner's opinion was based on a thorough medical examination, was well-reasoned with sufficient supporting rationale and based on a review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a causal relatinship between an acquired psychiatric disability, to include schizoaffective disorder and the Veteran's active service. Here, there is a conflict in the record.  The appellant reports that she had in-service manifestations that continued post-service.  However, her statements are inconsistent with the service records, inconsistent with her initial reports for treatment purposes, and inconsistent with the VA opinions and VA and private treatment records associated with the claims file. Further, the VA examiner in May 2013 attributed the Veteran's schizoaffective disorder to a potential genetic predisposition. See May 2013 VA examination. While the Veteran has reported her symptoms began in-service and her statements are credible the Board finds these are outweighed by the VA examiner's opinions which are based on the examiner's medical expertise and well-reasoned rationale.  As the May 2013 VA examiner discussed given the serious nature of the Veteran's psychiatric disability these symptoms would be difficult to mask, and to avoid seeking treatment for such would significantly impact daily functioning, and the Veteran's STRs and personnel records are absent for any symptoms of such. 

Although the Veteran has established a current disability the preponderance of the evidence weighs against finding that the Veteran's schizoaffective disorder is causally related to her service or manifested in-service or within the applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


